                Case 1:20-cv-03037 Document 1 Filed 04/15/20 Page 1 of 4
MARSHALL, DENNEHEY, WARNER,
COLEMAN & GOGGIN
287 Bowman Avenue Suite 404
Purchase, New York 10573
914-977-7317
Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
KOKI HOLDINGS AMERICA LTD,                                                 Docket No.:

                                    Plaintiff,                             CIVIL ACTION
       -against-                                                           VERIFIED
                                                                           COMPLAINT
MEISHAN BRIDGE her engines, boilers, etc. and
STAR ASIA INTERNATIONAL INC.,

                                    Defendants.
-----------------------------------------------------------------------X

        1.         This is a case of contract, cargo damage and non-delivery of cargo, civil and

maritime and is an admiralty and maritime claim within the meaning of the Rule 9(h). Plaintiff

invokes the maritime procedures specified in Rule 9(h).

        2.         Plaintiff, Koki Holdings America LTD, is a legal entity organized under the law,

with an office located at 1111 Broadway Avenue, Braselton, Georgia 30517.

        3.         Defendant Star Asia International Inc. is a legal entity organized under the law,

with an office 208 Church Street, Decatur, Georgia 30080. During all times herein mentioned,

defendant was the owner and/or operator of the Meishan Bridge and operated it in the common

carriage of goods by water for hire between Pasir Gudang,, Malasia and Atlanta Georgia.

        4.         The Meishan Bridge is now or during the pendency of this action will be, within

the District.

        5.         On or about December 11, 2018, Hikoki (Malasia) SDN BHD delivered a

shipment of 40 packages Hikoki Power tools to defendant, as a common carrier at the port of

Pasir Gudang in good condition, for transportation on board the Meishan Bridge in consideration


LEGAL/119966654.v1
               Case 1:20-cv-03037 Document 1 Filed 04/15/20 Page 2 of 4
of an agreed freight and pursuant to the valid terms and conditions of a clean on board bill of

lading issued by defendant and the Meishan Bridge.

        6.       Defendant caused said goods, still in good order and condition to be laden on

board the Meishan Bridge. On or about January 15, 2019, the Meishan Bridge arrived at the port

of Savannah and thereafter delivered said shipment in Atlanta in a short, slack and damaged

condition.

        7.       Prior to January 14, 2019, plaintiff became for value the owner of said shipment

and the owner and holder of a clean on-board bill of lading and brings this suit on its own behalf

and that of all others interest in said shipment.

        8.       All conditions precedent required of plaintiff and of all others interested in said

shipment have been performed.

        9.       By reason of the premises, plaintiff and those on whose behalf this suit is brought

have sustained damages in the sum of $170,000, as nearly as the same can now be estimated, no

part of which has been paid although duly demanded.

        WHEREFORE, plaintiff prays:

        1.       That Meishan Bridge be arrested;

        2.       That process issue against defendant Star Asia International, Inc. and that

defendant be cited to appear and answer the allegations of the complaint;

        3.       That an interlocutory judgment be entered in favor of the plaintiff against the

Meishan Bridge, and against defendant directing that the plaintiff recover its damages and that

the Meishan Bridge, be condemned and sold and the proceeds of sale be applied to the payment

to plaintiff of the sums found due it;




                                                    2


LEGAL/119966654.v1
               Case 1:20-cv-03037 Document 1 Filed 04/15/20 Page 3 of 4
        4.       That the amount due plaintiff be computed by further proceedings before a

Magistrate, pursuant to Rule 53(b) and/or by further proceedings before the Court pursuant to

Rule 42(b);

        5.       That final judgment against defendant and the Meishan Bridge be entered in favor

of the plaintiff for the amount found due plaintiff with interest and with costs; and

        6.       That plaintiff have such other and further relief as may be just.

Dated: Purchase, New York
       April 14, 2020
                                                       MARSHALL DENNEHEY WARNER
                                                       COLEMAN & GOGGIN

                                                By:    William R. Connor, III
                                                       William R. Connor III (WC 4631)
                                                       Attorneys Plaintiff
                                                       Koki Holdings America LTD.
                                                       287 Bowman Avenue Suite 404
                                                       Purchase, New York 10573
                                                       Tel. #: 914-977-7317
                                                       Fax #: 914-977-7301
                                                       File #: 01322.00154

TO:     Star Asia International, Inc.
        208 Church Street
        Decatur, Georgia 30080




                                                   3


LEGAL/119966654.v1
               Case 1:20-cv-03037 Document 1 Filed 04/15/20 Page 4 of 4
                                    ATTORNEY’S VERIFICATION



STATE OF NEW YORK                            )
                                             :
COUNTY OF WESTCHESTER                        )


        WILLIAM R. CONNOR III, being duly sworn, deposes and says:

        I am a member of the firm of Marshall Dennehey Warner Coleman & Goggin, attorneys
for the Plaintiff in this action.


        I have read the foregoing Verified Complaint, know the contents thereof, and the same is
true to the best of my knowledge, information and belief.


        The sources of my information and the grounds of my belief are documents in the
possession of my firm.



Dated: Purchase, New York
       April 14, 2020


                                                     William R. Connor, III
                                                     William R. Connor, III


Sworn to before me on this
14th day of April, 2020


_______________________
     Notary Public
DESIREE ROBINSON
Notary Public, State of New York
No.01RO6376592
Qualified in Westchester County
Commission Expires June 18, 2022




                                                 4


LEGAL/119966654.v1
